This is an action for damages for malicious prosecution and false imprisonment. There was judgment below in plaintiff's favor for $1,600.
When the case was called for argument, counsel for defendant and appellant filed a motion to transfer the case to the Supreme Court, alleging that the case had been appealed to this court in error; the proper jurisdiction being in the Supreme Court under the provisions of article 7, section 10, of the Constitution of 1921.
The motion should prevail. See Spearman v. Toye Bros. Auto 
Taxicab Co., 164 La. 677, 114 So. 591. Therefore, upon the authority conferred upon us by Act No. 19 of 1912, it is ordered, adjudged, and decreed that this appeal be and it is transferred to the Supreme Court of Louisiana to be disposed of according to law; the transfer to be made within 60 days after this judgment becomes final, and, if not so made, then the appeal to be deemed dismissed; defendant and appellant to pay the costs of appeal in this court and the remaining costs to await final determination of the matter.
Appeal transferred to Supreme Court.